DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Tsuruta (US 2016/0139208).

-    a connection unit (al, a2) connectable with the power supply module; 
-    a light emission element (6; D3); and 
-    a light emission controller (LB, GB, RLB) for controlling the light emission element, 
wherein the light emission controller causes, upon detection of a connection of the power supply module to the connection unit, the light emission element to emit light for a first predetermined time (see abstract: ”A power supply path b (b1 to b6) is connected between a pair of positive and negative power terminals (al, a2). A first timer circuit c is connected to the power terminals al. a2. The first timer circuit is initially on-state and interrupts the power supply path when a predetermined period of time has elapsed after electricity is conducted. A second timer circuit d is connected to the power supply path b via the first timer circuit. The second timer circuit is initially on-state and becomes off-state when a period of time determined according to a voltage between the power terminals has elapsed. Since a light emitting element e is connected to the power supply path via the second timer circuit, the light emitting element flashes when the second timer circuit is on-state, and the light emitting element is turned off when the second timer circuit becomes off-state".)
In reference to claim 5 Tsuruta discloses in Figure 4 wherein the light emission controller includes a resistor (R1-R9),  a capacitor (C1), and a transistor (Q1-Q3).
In reference to claim 6 Tsuruta discloses in the abstract that the light emission controller includes a timer (c).
In reference to claim 7 Tsuruta discloses in Figure 1 wherein the connection unit (a1, a2) is a connector including an electrode which receives power from the power supply module.
In reference to claim 8 Tsuruta discloses in Figure 4 wherein the light emitting element is a light emission diode (D3).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849